Title: To Benjamin Franklin from Gourlade & Moylan, [16] August 1781
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord Sir
L’Orient August [16,] 1781
We beg leave to hand you the suppliment acct. of the Alliance’s disbursments, with the charges for repairs of the Arms discharged from on board the Ariel and afterwards loaded on the Marquis de La fayette; in this acct. is comprehended three small omissions in accounts formerly furnished. We request you will have it examin’d and inform us whether it will be agreeable to you that we shou’d draw on you £3270 l.t. 14s. 10d. to which sum it amounts. We have the honor to be respectfully Honord Sir Your most obedient servants
Gourlade & MoylanGourlade & Moylan
The Honorable B. Franklin Esqr. Minister plenepotentiary from the united States of America.
